UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------X
                                         :

ALEX GOLDFARB,                                                                  : Civil Action No. 18-cv-08128(RJS)

                                                        Plaintiff,              :

                              v.                                                :

CHANNEL ONE RUSSIA AND RT AMERICA,                                              :

                                                        Defendants.             :

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

                                         CERTIFICATION OF SERVICE


               I hereby certify that on October 22, 2018, pursuant to the Order of the Court
issued October 19, 2018 (the “Order”), I caused copies of the summons, complaint, exhibits and
the Order to be served by courier (Federal Express) and email as follows:

          Matthew S. Leddicotte, Esq.
          White & Case LLP
          701 Thirteenth Street, NW
          Washington, D.C. 20005-3807
                 -and-
          mleddicotte@whitecase.com
                                                                      ROTTENBERG LIPMAN RICH, P.C.



                                                                      By:___________________________
                                                                             Bertrand C. Sellier, Esq.
                                                                         230 Park Avenue, 18th Floor
                                                                         New York, New York 10169
                                                                         T: (212) 661-3080
                                                                         F: (646) 203-0281
                                                                         Attorneys for Plaintiff Alex Goldfarb
